Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The terminal disclaimer, filed 5/3/2002, has been approved and has overcome the previous double patenting rejection of the claims. The previous double patenting rejection of the claims is withdrawn.
2.	The amendment to claims 1 and 4 has overcome the previous rejection of the claims under 35 USC 102. The pending claims recite wherein the EDMG STF field is generated… and a step of transmitting an EDMG PPDU… in claims 1 and 4. The previously cited prior art does not disclose the generation and transmission of the specific sequence stated in the claims. The previous rejection of the claims is withdrawn.

Allowable Subject Matter
3.	Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art does not disclose each and every limitation recited in the claims. The previous double patenting rejection of the claims has been overcome by the terminal disclaimer filed 5/3/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        5/11/2022